Case 18-13261-amc         Doc 67     Filed 03/19/20 Entered 03/19/20 16:32:41             Desc Main
                                     Document     Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 18-13261
Walter Johnson                        : Chapter 13
Yvette D. Johnson                     : Judge Ashely M. Chan
Debtor(s)                             : *******************
                                      :
Wells Fargo Bank, NA                  :
                             Movant, : Place of Hearing
       vs                             : U.S. Bankruptcy Court
                                      : 900 Market Street, Courtroom #4
Walter Johnson                        : Philadelphia, PA, 19107
Yvette D. Johnson                     :
                                      :
                                      :
William C. Miller
                         Respondents. :
                                      :

                                  CERTIFICATE OF DEFAULT

        Now comes Wells Fargo Bank, NA, its successor and assigns (hereinafter, "Creditor") by

and through counsel, and certifies to this Court that Walter Johnson and Yvette D. Johnson

("Debtors") have failed to comply with the Order approving the stipulation dated November 7,

2019, a copy of which is attached hereto as Exhibit "A", by failing to make timely payments in

accordance with the stipulation. Pursuant to the Order, the automatic stay will terminate upon

the filing of a Certificate of Default.

        Creditor hereby avers that Debtors are delinquent for the December, 2019 payments and

for all arrears that were due thereafter. Further, pursuant to the terms of the stipulation, Creditor

provided Debtors and their Counsel with a Notice of Default on February 25, 2020, allowing

Debtors ten (10) days to cure the default. A copy of said default letter is attached hereto as

Exhibit "B". Ten (10) days have passed and the default has not been cured.




18-016945_JDD1
Case 18-13261-amc       Doc 67    Filed 03/19/20 Entered 03/19/20 16:32:41             Desc Main
                                  Document     Page 2 of 4



       WHEREFORE, upon the filing of this Certificate of Default, Creditor requests that the

Court enter an order terminating the automatic stay.


                                                       Respectfully submitted,

                                                         /s/ Karina Velter
                                                       Karina Velter, Esquire (94781)
                                                       Adam B. Hall (323867)
                                                       Sarah E. Barngrover (323972)
                                                       Manley Deas Kochalski LLC
                                                       P.O. Box 165028
                                                       Columbus, OH 43216-5028
                                                       Telephone: 614-220-5611
                                                       Fax: 614-627-8181
                                                       Attorneys for Creditor
                                                       The case attorney for this file is Karina
                                                       Velter.
                                                       Contact email is kvelter@manleydeas.com




18-016945_JDD1
Case 18-13261-amc        Doc 67    Filed 03/19/20 Entered 03/19/20 16:32:41            Desc Main
                                   Document     Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 18-13261
Walter Johnson                        : Chapter 13
Yvette D. Johnson                     : Judge Ashely M. Chan
Debtor(s)                             : *******************
                                      :
Wells Fargo Bank, NA                  :
                             Movant, : Place of Hearing
       vs                             : U.S. Bankruptcy Court
                                      : 900 Market Street, Courtroom #4
Walter Johnson                        : Philadelphia, PA, 19107
Yvette D. Johnson                     :
                                      :
                                      :
William C. Miller
                         Respondents. :
                                      :
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Certificate of Default was

served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Walter Johnson and Yvette D. Johnson, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March ___,
                                                                                       19
2020:

   Walter Johnson and Yvette D. Johnson, 2524 N. 29th Street, Philadelphia, PA 19132

   Walter Johnson and Yvette D. Johnson, 2524 North 29th Street, Philadelphia, PA 19132


      March 19, 2020
DATE: ________________
                                                       /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall (323867)
                                                      Sarah E. Barngrover (323972)
                                                      Manley Deas Kochalski LLC


18-016945_JDD1
Case 18-13261-amc   Doc 67   Filed 03/19/20 Entered 03/19/20 16:32:41      Desc Main
                             Document     Page 4 of 4



                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




18-016945_JDD1
